Mr. Justice Burroughs delivered the opinion of the court. The transcript of the record in this case, filed with the clerk of this court on May 7, 1898, and by leave of this court, the additional transcript, filed May 25, 1898, do not contain a placita, or convening order of any court, and the certificate of the circuit clerk of Fulton county to the first transcript filed, is as follows: “ I, B. E. Griffith, clerk of the Circuit Court of Fulton County, in the State aforesaid, do hereby certify the above and foregoing to be a true, perfect and complete copy of petition, with exhibits for certiorari summons and return thereon, return of files certified by town clerk, motions entered, orders of the court and the appeal bond in a certain cause, heretofore pending in said court on the common law side thereof, wherein D. S. Atherton was plaintiff and EL C. Aten, G. W. Buck, Peter Phillips and T. P. Duncan were defendants. In "witness whereof I have hereunto set my hand and affixed the seal of said court, at Lewistown, this eleventh day of March, A. D. 1898. [Seal.] B. E. Griffith, Clerk.” The certificate of said clerk to the amended transcript is to the effect that it is a full, true, perfect and complete transcript of the record in his office, which is described in the prgecipe for record, thereto annexed, and upon looking at the praecipe we find it requests the clerk to make a transcript of certain papers, filed in the Circuit Court of Fulton County, in the case of D. S. Atherton v. The Commissioners of Highways of the Town of Vermont, County of Fulton, Illinois. These transcripts and certificates of the circuit clerk of Fulton county do not constitute such an authenticated copy of the record of the judgment appealed from as will warrant this court to review the judgment the plaintiff in error complains of in his brief, filed in this court, in this case, for a number of reasons, among which we suggest that there is in neither transcript a placita, and the transcript first filed in this court, as far as it goes, is of a record in the case of D. S. Atherton v. H. C. Aten, G. W. Buck, Peter Phillips and T. P. Duncan, and the last transcript is only certified to be of such part of the record of the court below, in this case, as is contained in the praecipe, which only calls for copies of exhibits on file in that court, in this case. We therefore dismiss the appeal in this case without prejudice. Appeal dismissed.